Citation Nr: 1550243	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  12-31 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for nasopharyngeal carcinoma, to include head and neck cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active military service from April 1969 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.


FINDING OF FACT

The preponderance of the evidence weighs against associating the Veteran's currently diagnosed nasopharyngeal carcinoma with an incident of his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for nasopharyngeal carcinoma, to include head and neck cancer, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Appellant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Appellant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the Appellant is expected to provide.

A VCAA letter dated in June 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The Appellant was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This letter was sent prior to the initial RO adjudication of this claim in February 2012.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and service personnel records are in the file.  Medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  VA medical opinions were obtained in February 2012 and August 2015.  Although the Veteran's representative in October 2015 questioned the August 2015 examiner's qualifications and rationale, the Board finds that each examiner reviewed evidence and considered the Veteran's reported history.  See Sickels v. Shinseki, 643 F.3d 1362, 1365 (Fed. Cir. 2011).  The Board also finds the given opinions to be thorough and complete.  

Moreover, the Veteran's representative has provided no evidence to the contrary that would discredit the August 2015 examiner's opinion or the examiner himself.  See Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010) (explaining that a veteran challenging the qualifications of a VA-selected physician must set forth specific reasons why the veteran believes the expert is not qualified to give a competent opinion).  Thus, "unless there is such particularization, the trier of facts is unable to evaluate and determine the validity of the challenge to the expert's qualifications."  Id.  The August 2015 examiner is an oncologist, as the Board requested.  In addition, given the examiner's unrebutted competence, his explanation of the main risk factors for nasopharyngeal cancer and the fact that the Veteran meets a number of these main risk factors, as explained by the examiner, the Board finds these opinions sufficient upon which to base a decision with regard to the claim decided herein.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection Claims

A.  General Law and Regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004).

A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or that was chronic as defined by regulation with continuity of symptomatology demonstrated after service.  38 C.F.R. § 3.303(a),(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

B.  Analysis

The Veteran seeks service connection for nasopharyngeal cancer.  The record is clear that the Veteran has received a diagnosis of nasopharyngeal cancer.  See, e.g., January 2011 VA treatment record (reflecting a diagnosis of unresectable nasopharyngeal squamous cell carcinoma).  The remaining question is whether the diagnosed disability is related to the Veteran's active duty service.  The Veteran has advanced a number of theories of entitlement, each of which will be discussed in turn.

First, the Veteran has asserted that his nasopharyngeal cancer was incurred secondary to exposure to herbicides.  The Veteran has asserted that he served as a steward aboard the USS Kitty Hawk from 1969 to January 1973.  He served two tours to the waters of Vietnam.  He said that as a steward, he cleaned the rooms, laundry, and bedding of servicemen who had served on land in Vietnam.  See June 2011 statement of claim, July 2011 statement.  

A Veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2014).  In this case, the claims file does not contain any evidence which definitively places the Veteran in the Republic of Vietnam during the time period for which exposure to herbicides is legally presumed.  Thus, although the Veteran contends that his nasopharyngeal cancer is the result of herbicide exposure, to include Agent Orange exposure, the record fails to indicate that the Veteran had active duty service in Vietnam or that he was exposed to herbicides during his active duty service.  

As in all cases, a non-combat Veteran's lay statements must be weighed against other evidence, including the absence of military records supporting a Veteran's or appellant's lay assertions. See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant), aff'd per curiam, 78 F.3d 604, 1996 WL 56489 (Fed. Cir. 1996) (table).  It is for the Board to weigh the evidence before it in the first instance.  Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that it is the Board's responsibility to determine the appropriate weight to be given to evidence).

The National Personnel Records Center indicated that there is no evidence in the Veteran's military file to substantiate any service in the Republic of Vietnam.  Research conducted through the Personnel Information Exchange System concerning possible Temporary Vietnam Duty, Temporary Duty Records, and Visitation Requests failed to confirm any service in Vietnam.  A careful examination of the Veteran's service personnel records and service treatment records also failed to substantiate in-country Vietnam service.  Here, the Board finds that the above outweighs the Veteran's statements.  Therefore, the more probative evidence is against the Veteran's claim that the Veteran served in Vietnam or was exposed to herbicides.  See Bardwell v. Shinseki, 24 Vet.App. 36, 40 (2010) (concluding that the Board did not err by rejecting appellant's assertion of in-service chemical exposure "on the basis that such exposure is not documented in his personnel records").

As the evidence of record does not rise to the level of equipoise to show that the Veteran was exposed to herbicides while he was on active duty, service connection for nasopharyngeal cancer cannot be established as secondary to herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309 (2015).

(Parenthetically, the Board notes that the Veteran has submitted numerous internet articles regarding "Blue Water Veterans."  He has also asserted that his ship was within a quarter of a mile from the shore of the Republic of Vietnam.  Additionally, he had related that he has been told by others that if a ship was within 50 miles of the shore of Vietnam, the ship was exposed to Agent Orange.  However, even if the weight of the evidence of record did show that the Veteran was exposed to herbicides while he was on active duty, presumptive service connection for nasopharyngeal carcinoma could not be established as secondary to herbicide exposure.  The Board notes that nasopharyngeal carcinoma is not one of the diseases for which VA has determined that presumptive service connection based on exposure to herbicides is warranted.  In the absence of a diagnosed disease for which the presumption applies, 38 C.F.R. §§ 3.307(a)(6)(iii) and 3.309(e) is not applicable.)  

Nor does the evidence of record in this case rise to the level of equipoise regarding any association between exposure to herbicides and the development of nasopharyngeal carcinoma on a direct basis.  In addition, the Board finds that the Veteran's bare assertion, without more, that he was exposed to herbicides sufficient to meet the presumption of exposure by cleaning the rooms, laundry, and bedding of servicemen who had served on land in Vietnam, does not require more of VA's duty to assist.  Cf. Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues simply because there are lay statements that the condition is linked to service).

Moreover, the Secretary is not obligated to grant a claim for benefits simply because there is no evidence disproving it.  See 38 U.S.C.A. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282, 1286 (2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility).

Second, the Veteran has asserted that his nasopharyngeal cancer was incurred secondary to exposure to asbestos.  He related that the USS Kitty Hawk underwent an overhaul, and he believed that he was exposed to asbestos at that time.  He remarked on the dirtiness of the ship while it was undergoing renovations.  See July 2011 statement, January 2013 statement.

As noted above, service personnel records confirm that the Veteran served as a steward aboard the USS Kitty Hawk.  In February 2012, the Veteran's claims file was reviewed by a VA compensation and pension staff physician.  The physician was informed of the Veteran's service aboard the USS Kitty Hawk and was asked whether it was at least as likely as not that the Veteran's current nasopharyngeal cancer was the result of exposure to asbestos during his service.  The physician noted that the Veteran was diagnosed with invasive squamous cell carcinoma, poorly differentiated of the nasopharynx in January 2011.  He opined that it was less likely as not that the Veteran's nasopharyngeal carcinoma was a result of his exposure to asbestos during his service in the Navy, as there was no objective evidence seen on the Veteran's chest X-ray that would dictate extensive exposure to asbestos, such as by showing pleural plaques or parenchymal disease.  The physician noted that nasopharyngeal carcinoma is more commonly associated with alcohol use, tobacco use, and age.  The physician additionally noted that the Veteran had a 30 to 40 pack-a-year smoking history before he quit smoking in 1999.

The Board finds the February 2012 VA examiner's opinion to be more probative than the Veteran's assertions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this matter, the opinion of the February 2012 VA examiner is highly probative because it was definitive, based upon a complete review of the Veteran's claims, and supported by detailed rationale.  The VA examiner specifically identified and discussed the Veteran's contentions regarding his exposure to asbestos.  Additionally, the examiner addressed other possible etiologies.  Accordingly, the February 2012 VA opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

As the weight of the evidence of record does not show a causal connection between exposure to asbestos and the Veteran's nasopharyngeal cancer, service connection for nasopharyngeal cancer cannot be established as secondary to asbestos exposure.

Third, the Veteran has asserted that he was treated for acne while on active duty.  He recalled this treatment involved light therapy that burned his skin.  See September 2012 statement.  More specifically, it was the Veteran's recollection that this therapy resulted in his skin turning red and becoming irritated.  Later, in January 2013, the Veteran claimed that the light that was used to treat his acne while on active duty involved radiation.  He has essentially claimed that this light treatment has caused his nasopharyngeal cancer.

Concerning the Veteran's assertions that he was exposed to radiation, in May 2013, the RO requested that the Personnel Information Exchange System verify the Veteran's claimed exposure to radiation.  Personnel Information Exchange System (PIES) responded in May 2013 that there was no record of the Veteran being exposed to radiation.  In June 2014, the Officer in Charge of the Navy Environmental Health Center Detachment of the Naval Dosimetry Center informed VA that according to the Naval Exposure Registry, there was no report of occupational exposure to ionizing radiation pertaining to the Veteran.  Although the Veteran may earnestly believe that he was exposed to radiation while on active duty, he has not been shown to have the special training or expertise necessary to be able to competently opine that he was exposed to radiation-to include whether his claimed light therapy for acne consisted of exposure to radiation.  The Board finds that the negative responses from PIES and the Officer in Charge of the Navy Environmental Health Center Detachment of the Naval Dosimetry Center to be more probative and persuasive than the Veteran's unsupported claims regarding his assertion of exposure to radiation.

Having said that, the Board has no reason to doubt the Veteran's credibility concerning his assertions that his acne was indeed treated with light therapy while he was on active duty.  Service treatment records show that the Veteran first complained of a dermatology problem in August 1971.  He was given prescriptions of Phisohex and Tetracycline.  He continued to receive documented treatment for acne problems in September 1971, October 1971, November 1971, December 1971, January 1972, March 1972, May 1972, June 1972, July 1972, August 1972, September 1972, October 1972, November 1972, December 1972, and January 1973.  Although the service treatment records do not specify that light therapy was part of the Veteran's treatment, the fact that the Veteran underwent multiple documented in-service acne treatment sessions tends to support his assertions.  As such, while the competent evidence of record does not reflect that the Veteran was exposed to radiation while he was on active duty, the Board accepts that the Veteran more likely than not underwent light therapy while he was on active duty.

In August 2015, the Veteran's case was reviewed by a VA staff physician.  The physician reviewed the Veteran's medical record and opined that based on the available data for nasopharyngeal cancer, it was less likely as not that the Veteran's nasopharyngeal cancer was a result of prior light therapy.  The physician explained that the main risk factors for nasopharyngeal cancer include age, male gender, smoking, and alcohol use.  Another risk factor for developing nasopharyngeal cancer is Epstein - Barr virus exposure.  He explained that based on a review of the medical literature, light therapy and topical applications for acne were not risk factors for nasopharyngeal cancer.  The physician further noted that the Veteran had a history of smoking tobacco, which was a risk factor for developing nasopharyngeal cancer.

Again, the Board finds the August 2015 VA examiner's opinion to be more probative than the Veteran's assertions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The opinion of the August 2015 VA examiner is highly probative because it was definitive and supported by detailed rationale.  The VA examiner specifically identified and discussed the Veteran's contentions and theory concerning light therapy.  Medical literature and the nature of nasopharyngeal cancer were discussed.  Additionally, the examiner also referenced the Veteran's contentions and addressed other possible etiologies.  Accordingly, the August 2015 VA opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

The Veteran has submitted an excerpt from an internet article (http://en.wikipedia.org/wiki/Ultraviolet_light#Cancer_risk) which indicates that an overexposure to UVB radiation can cause sunburn and some form of skin cancer, to include melanoma.  However, this article is not relevant to the claim at hand, as the Veteran does not have skin cancer, to include melanoma.

As the weight of the evidence of record does not show a causal connection between exposure to light therapy and the Veteran's nasopharyngeal cancer, service connection for nasopharyngeal cancer cannot be established as secondary to light therapy.

Finally, the Board has considered whether service connection for nasopharyngeal cancer could be warranted on a direct basis.  However, none of the Veteran's medical treatment providers gave any indication that the Veteran's nasopharyngeal  cancer could be related to his active duty.  The only evidence which provides any connection between the Veteran's nasopharyngeal cancer and his service comes from the Veteran himself. 

It is to be noted that the Board is not free to substitute its own judgment for a medical expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  However, the Board is required to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this regard, the Board has considered the Veteran's lay statements.  Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran's nasopharyngeal cancer was caused by his active military service, this issue falls outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d at 1377 n.4 (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that the Veteran possesses the medical expertise to provide such opinions, and no competent nexus opinions are of record.  Thus, as previously stated, the medical evidence of record does not support the Veteran's claim.  

The Veteran has submitted numerous internet articles relating to non-Hodgkin's lymphoma, respiratory cancer, and thyroid cancer.  However, the evidence does not show-and the Veteran has not claimed-that he has non-Hodgkin's lymphoma, respiratory cancer, or thyroid cancer.  As such, these articles do not support the Veteran's claim.

Accordingly, upon a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  No causal connection between the Veteran's military service and his nasopharyngeal cancer is demonstrated by the evidence of record.  The Board is sympathetic to the Veteran in that it is clear he sincerely believes his nasopharyngeal cancer was caused by either herbicide exposure, asbestos exposure, dust exposure and dirty conditions, radiation exposure, and/or light therapy during his active military service.  However, the evidence of record does not support these contentions.  Although the Board is appreciative of the Veteran's faithful and honorable service to our country, given the record before it, this claim must be denied.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

As the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for nasopharyngeal carcinoma, the benefit-of-the doubt rule does not apply.  The claim for service connection nasopharyngeal carcinoma must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).








ORDER

Service connection for nasopharyngeal carcinoma is denied



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


